18. Financing instrument for the promotion of democracy and human rights worldwide (vote)
- Before the vote
rapporteur. - (FR) Mr President, I would like to say briefly that I hope that we are on the point of adopting, by a large majority, this European instrument for promoting democracy and human rights, because it is the only instrument enabling us to support projects for promoting democracy in third countries, without the support of the governments, and it is therefore the only instrument that can provide a response to the issues that have just been raised by Mr Milinkievitch. How can we support free media, how can we support independent civil society, how can we defend and protect the defenders of human rights in third countries, without the support of governments? The answer is by means of this instrument.
(Applause)
rapporteur. - Mr President, I should just like to inform the House that not only have we achieved a separate instrument to promote democracy and human rights as a successor to the European initiative, against the original wishes of the Council and Commission, but we have managed to achieve all the objectives set by the European Parliament.
In reply to Mr Milinkevich this morning, it is true now that that instrument can have the capacity to operate within his country, without his country's consent as Mrs Flautre says. Moreover, this year I visited a number of what we call 'difficult countries' - China, Cuba, even Russia today, parts of the Arab world - where the democracy backlash is moving in.
I should like to read from the letter that Mrs Ferrero-Waldner sent last Friday to the rapporteurs and the Chairman of the Committee on Foreign Affairs, Mr Brok: 'This provision may also include working with democratic political partners in third countries, provided that the principle of impartiality towards such partners is respected. On the other hand, funding of political parties as such remains excluded from the scope of the draft regulation.'
So, Mr President, this is part of the process of the moral politics that Mr Milinkevich talked about, but it is only part of it. We must do a lot more and not leave that field to the Americans.
(Applause)
If I am not mistaken, you are proposing an oral amendment to Amendment 147.
rapporteur. - (FR) Mr President, you are indeed not mistaken. This is an oral amendment to Amendment 147 which, in order to conform precisely to the terms negotiated with the Council, is intended to replace the phrase
'including rights of migrants, asylum seekers and internally displaced persons' with 'including migrants' enjoyment of human rights, rights of asylum seekers and internally displaced persons'.
(The oral amendment was accepted)